Citation Nr: 0727235	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-30 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and M.H.


ATTORNEY FOR THE BOARD

M. Salari


INTRODUCTION

The veteran had active duty service January 1969 to September 
1970.  He served in Vietnam where he was injured by a booby 
trap and was therefore awarded the Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January  2005 rating decision of the Fargo, 
North Dakota, RO.

In January 2005, the Board received letters from the veteran 
which, in essence, indicated disagreement with the RO's 
January 2005 rating decision.  A statement of the case (SOC) 
was issued on June 14, 2006.  The SOC informed him that he 
had until August 14, 2006, to file his appeal.  Immediately 
after issuance of the SOC, in June 2006, the RO scheduled the 
veteran for a VA medical examination to determine the 
etiology of his hearing loss.  A supplemental SOC (SSOC) was 
issued on August 11, 2006, and the substantive appeal was 
filed in September 2006.  The SSOC informed the veteran that 
if an appeal had not been filed, he had until October 2006 to 
file his appeal.  Under the above-mentioned circumstances, it 
is the Board's finding that the veteran was lead to believe 
that he had additional time (e.g., after August 14, 2006) to 
file an appeal.  His appeal was filed within 60 days of the 
issuance of the SSOC.  The Board holds that a timely appeal 
has been filed and that the Board has jurisdiction over this 
claim.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACTS

1.  Service connection for bilateral hearing loss was denied 
by a September 2000 rating decision; the veteran was informed 
of the adverse decision and his appellate rights and he did 
not file an appeal. 

2.  Evidence submitted since the September 2000 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim. 


CONCLUSION OF LAW

The September 2000 RO decision denying entitlement to service 
connection for bilateral hearing loss is final; evidence 
submitted since that denial is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for bilateral hearing loss was denied by a 
September 2000 rating decision.  The veteran was notified of 
that decision in October 2000.  He did not file an appeal of 
that decision and it is now a final decision.  38 U.S.C.A. 
§ 7105.  In order to reopen the claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5108.

New evidence is existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

The RO's denial in September 2000 was based on a finding that 
the evidence did not show that the veteran's pre-existing 
hearing loss was aggravated in service.  This finding was 
based on a September 2000 medical opinion indicating that any 
hearing loss was less than likely due to in-service acoustic 
trauma.

Evidence submitted since the September 2000 rating decision 
includes a February 2006 private medical evaluation, which 
indicates that the in-service acoustic trauma most likely 
aggravated and significantly contributed to the veteran's 
hearing loss.  The Board finds that this new evidence relates 
to an unestablished fact necessary to substantiate the claim, 
specifically, aggravation of hearing loss during service.  It 
also raises a reasonable possibility that service connection 
for hearing loss may be warranted.  Accordingly, the claim is 
reopened.  


ORDER

The petition to reopen a claim of service connection for 
bilateral hearing loss is granted.


REMAND

The veteran's service entrance examination indicates that he 
had hearing loss in each ear at 4000 hertz.  It should be 
noted that he did not report having any hearing problems at 
this examination, even though the hearing test does note 
bilateral hearing loss at 4000 hertz.  His separation 
examination report indicates that the veteran reported that 
he suffered from hearing loss.  Interestingly, evaluation of 
the ears at separation noted no hearing loss in the left ear.  
This amounts to a significant improvement in hearing acuity 
of the left ear in comparison to audiometric readings taken 
at his entrance examination.  The Board further notes that 
the separation examination result for the right ear at 4000 
hertz appears to be 40 dB; although, this is not clear as the 
writing is somewhat illegible.  If it is at 40 dB, this would 
indicate no change in hearing acuity of the right ear since 
his examination at entrance.

A February 2006 opinion by M. Frisk, a clinical audiologist, 
notes that the separation examination is unreliable.  Mr. 
Frisk indicates that after review of the record, including 
the military records, he found that noise exposure in service 
aggravated and significantly contributed to the veteran's 
hearing loss.  The veteran has reported acoustic trauma while 
serving in Vietnam, when he was injured by a land mine 
explosion and exposed to noise from artillery fire.  The 
veteran's assertion regarding such acoustic trauma in service 
is an established fact.      

Conversely, a September 2000 VA opinion indicates that the 
fact that the veteran's pre-existing hearing loss did not 
change on separation examination indicates that the hearing 
loss is less than likely due to in-service acoustic trauma.  
It is noted that the examiner specifically stated that the 
veteran had a pre-existing mild high frequency hearing loss 
on induction, and the same existing hearing loss on 
separation.  As explained above, however, there was a 
significant change for the better in the left ear, and the 
right ear test result is somewhat illegible.  As the examiner 
does not seem to have taken the improvement in the left ear 
into consideration, the Board cannot rely on this opinion.  

A June 2006 VA opinion states that Mr. Frisk's opinion 
(discussed above) is speculative.  This examiner does not 
specifically address the inconsistency between the induction 
and separation examinations.  Further, this examiner does not 
consider the hearing test results from after discharge in 
1982; rather, results from 1994 and thereafter are 
considered.  A January 2007 addendum indicates that there was 
no new information to change the prior VA opinion.  The Board 
finds that all VA opinions are flawed and thus inadequate.  
Therefore, the Board requests that an expert opinion 
regarding etiology of the veteran's hearing loss be obtained.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
measures to obtain an expert opinion from 
a VA audiologist regarding the nature and 
etiology of the veteran's bilateral 
hearing loss.  The claims folder must be 
made available to the expert for review 
of the case.  In particular, the 
veteran's service medical records, and 
the opinions discussed in this decision 
should be reviewed.  The expert is asked 
to answer the following questions for 
each ear (i.e., address the questions for 
each ear separately):  

a)	Did the veteran enter service with 
preexisting hearing loss?

b)	If so, did the preexisting hearing 
loss permanently increase in 
severity in service? 

c)	If there was a permanent increase in 
severity during service, was such 
due to the natural progress of the 
disease?

d)	If it is determined that the veteran 
did not enter service with 
preexisting hearing loss, did any 
current hearing loss have its onset 
during service or within one year of 
service discharge?

Any difference in opinion with prior 
medical opinions should be clearly 
explained by the expert.  The expert must 
provide a clear and complete explanation 
for each finding and opinion expressed.  
The expert is specifically asked to 
address the inconsistent and 
contradictory information noted in the 
body of this remand.  

2.  Thereafter, the RO should 
readjudicate the appealed issue based on 
all the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a SSOC and an applicable time 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


